—Order, Supreme Court, New York County (Charles Ramos, J.), entered January 14, 1997, which, inter alia, granted defendant Salomon Brothers International Limited’s motion to dismiss the cause of action for fraud with respect to plaintiffs claim of oral misrepresentations, unanimously affirmed, with costs.
We affirm solely for the reason that the alleged oral representations that plaintiffs risk would be small and that defendants would get plaintiff out of the derivative swaps deals if its principal investment appeared to be at risk were meaningfully contradicted by the letter confirmation agreements that were an integrated part of the parties’ swaps agreement; the letter confirmation agreements rendered plaintiffs claimed reliance upon the aforecited oral representations unreasonable (see, Bango v Naughton, 184 AD2d 961, 963). Concur — Wallach, J. P., Tom, Mazzarelli and Saxe, JJ.